PER CURIAM.
The employer/carrier appeals a worker’s compensation order which we hereby affirm, except as to the award of permanent partial disability. Since the Judge found that the claimant has sustained no diminution of wage-earning capacity, the award must be based on the claimant’s actual physical impairment. § 440.15(3)(u), Fla. Stat. However, the claimant testified that, although he still has a lump in his side, the injury is causing no physical problems, and the medical testimony indicates that the claimant has sustained no residual disability. The award of permanent disability is not supported by any competent substantial evidence within the meaning of U. S. Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951).
Accordingly, the order is affirmed in part and reversed in part.
LARRY G. SMITH, Acting C. J., and SHAW and WENTWORTH, JJ., concur.